On Motion for Rehearing.
Appellant/movant contends deceased was driving an uninsured vehicle predicated on the basis that the tractor trailer was owned by an Alabama corporation and had Alabama tags. It is therefore argued that Landskroener, supra, controls. We note, however, that there was no proof showing that the tractor trailer was not similarly insured as required by OCGA § 33-34-4 (a) (2).
Here the insurance carrier relied upon its provision excluding coverage. Where the moving party establishes a prima facie showing that no genuine issue of fact exists, the opposite party must come forward with rebuttal evidence at that time or suffer adverse judgment. State Farm Mut. Auto. Ins. Co. v. Smith, 245 Ga. 654, 655 (266 SE2d 505) (1980).

Motion denied.